IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

L.F., a child,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
       Appellant,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-966

STATE OF FLORIDA,

     Appellee.
________________________/

Opinion filed September 18, 2014.

An appeal from the Circuit Court for Duval County.
Henry E. Davis, Judge.

Nancy A. Daniels, Public Defender, Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Kristen Bonjour, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

       AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.
                                       1